ORDER

PER CURIAM.
Appellant Kenneth Robinson (“Robinson”) appeals from the November 11, 2013 judgment of the Circuit Court of St. Louis County (“the Circuit Court”) denying his “Motion to Set Aside Judgment as Void.” Robinson argues that the October 27, 2004 judgment denying his first postconviction motion was a void judgment, and therefore, that the Circuit Court erred in denying his “Motion to Set Aside Judgment as Void.”
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment of .the motion court pursuant to Rule 84.16(b).